IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1460
                             Filed December 21, 2016


IN THE INTEREST OF J.G.-J.,
Minor child,

B.G., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Deborah F.

Minot, District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Robin L. Miller, Marion, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids,

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, born in

2014. She contends (1) the State failed to prove the ground for termination cited

by the juvenile court, and (2) termination was not in the child’s best interests.

       I. The juvenile court terminated the mother’s parental rights pursuant to

Iowa Code section 232.116(1)(h) (2015). This statutory provision requires proof

of several elements including proof the child cannot be returned to the parent’s

custody. On our de novo review, we agree with the district court that this ground

was proved.

       Following the child’s birth, the young mother left the child with the child’s

great-grandparents. After a year, the great-grandparents sought assistance with

medical care for the child. The State filed a child-in-need-of-assistance petition.

At this time, the mother was homeless. She stipulated to the child’s adjudication

as a child in need of assistance, and the department of human services initiated

services for the family.

       The mother was inconsistent in following through with services, and the

State eventually filed a petition to terminate her parental rights.           At the

termination hearing, a service provider who supervised visits testified to the

mother’s failure to cooperate. He stated, “[I]t just seems that there wasn’t ever a

pattern that was maintained with visitation.” He continued, “[W]e’ve had a lot of

cancellations,” and “[t]here was almost a month where nothing really happened.

I didn’t get any communication from [the mother].”          The mother’s failure to

prioritize supervised visits with her child was unfortunate because, when they

took place, they went well. In fact, the service provider found no “immediate
                                        3


risks” and went so far as to transition the mother to semi-supervised visits,

including overnight stays at the child’s grandmother’s house.

      By the time of the termination hearing, the mother was staying with the

child’s grandmother. According to the grandmother, the mother had informal

visits with her child in the grandmother’s home following a study approving the

home and following the department’s approval of her as an informal supervisor.

The grandmother’s testimony was inconsistent with the mother’s report that the

imminent birth of a second child precluded her from visiting the child. Because

the mother curtailed communication with the service provider and with the

department in the three months preceding the termination hearing, the extent of

contact between mother and child in those months is unclear.

      For purposes of this opinion, we will assume the mother had contact with

her child beyond the formal visits scheduled by the service provider. However,

this informal contact did not make her ready to have the child returned to her

custody. The mother’s relationship with her mother and stepfather was tenuous.

At the time of the termination hearing, she was looking for an apartment but had

yet to secure one. She was unable to drive following an arrest a month before

the termination hearing for driving with a suspended license as a habitual

offender. The charge was pending as of the termination hearing.

      In addition to these obstacles to reunification, the mother failed to follow

through with mental health services recommended by the department.            The

department’s recommendation was based on a psychological evaluation

performed eight months before the termination hearing. After three sessions, the

evaluator diagnosed the mother with other specified personality disorder (with
                                           4


mixed features).   The evaluator opined the mother’s history was “notable for

significant emotional distress and dysregulation, leading to a significant number

of prior suicide attempts, and concern for her well-being.”          The evaluator

recommended the mother “seek individual psychotherapy to aid her in the

management of her depression, anxiety, and emotional regulation.”               The

evaluator   also   suggested       the   mother   consider   “pharmacotherapy   for

management of her difficulties with mood and dysregulation.” There was scant

indication the mother complied with these recommendations.

       We conclude the child could not be returned to the mother’s custody at the

time of the termination hearing.

       II. Termination must also be in the child’s best interests. See In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010). The factors that may have militated against

termination were the bond the mother shared with her child as well as the fact

that the child was placed with a relative. The countervailing factor was the safety

of the child. See id. The child was out of the mother’s care for most of his life.

Although the mother was able to feed and engage with him appropriately during

the limited periods of supervised visitation, she failed to take advantage of the

department’s efforts to facilitate parenting on a more extended basis. Under

these circumstances, we conclude termination was in the child’s best interests.

We affirm the termination of the mother’s parental rights to her child.

       AFFIRMED.